Citation Nr: 1737568	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  17-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1956 to December 1976.

This matter comes before the Board of Veterans' Appeals Board on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Veteran contends his vision suffered from exposure to sand storms in Cameron Bay while on active duty service during the Vietnam War.  He reports that he was not issued goggles and thus fine sand particles got into his eyes, which caused them to burn until he was able to properly flush them with water.  He also reports that he still requires the use of eyedrops, or his eyes will have a burning sensation.

An entrance examination dated in or near May 1956 is not of record.  An August 1958 re-enlistment examination shows uncorrected right eye distant vision to 20/200; "NC."  Myopia was noted.  A July 1961 separation examination shows right eye distant vision was 20/300, corrected and uncorrected.  Amblyopia is noted.  The Veteran reported "eye trouble" on his corresponding Report of Medical History.  

A June 1971 optometry record shows 20/400 vision right eye.

At the post-service VA examination in November 2015, visual acuity for both near and distance was recorded as 20/50 right eye (OD) and 20/40 in the left eye (OS).  [For VA purposes, normal visual acuity is considered 20/40.  See 38 C.F.R. § 4.79, Diagnostic Code 6066; see also 38 C.F.R. § 4.84a, Table for Impairment of Central Visual Acuity, Code 6070.  Accordingly, the Veteran's visual acuity of the left eye is considered to be normal.]

The examiner opined that the current vision loss OD was documented in service as amblyopia, which is a 'developmental disorder' unrelated to service.  The examiner did not, however, indicate whether the amblyopia is a congenital (or developmental) defect or rather a congenital disease.

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).

If the examiner determines that the Veteran's amblyopia is a "congenital disease," the examiner should render an opinion as to whether it permanently increased in severity during service, and if so, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disability.

If the examiner determines that the amblyopia is a "congenital (or developmental) defect," then the examiner should address whether there was any additional disability due to disease or injury superimposed on the amblyopia, during service.  In this respect, the Veteran asserts that fine sand that got into his eyes during unprotected exposure to sand storms.  

Next, the VA examiner also noted that the Veteran has a current diagnosis of pseudophakia affecting the bilateral eyes, with cataract surgery in March 2015.  She did not provide a nexus opinion as to whether the cataracts were caused by the Veteran's reported exposure to sandstorms without eye protection in service.  

For these reasons, an addendum opinion is required.  In addition, clinical records from the Veteran's cataract surgery in March 2015 have not been obtained.  These records may be pertinent to accurately deciding his claim and should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all private treatment for a bilateral eye condition, to specifically include clinical records related to his cataract surgery in March 2015.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

If the Veteran identifies any relevant treatment from VA facilities, obtain all outstanding VA medical records and associate them with the virtual claims file.  

2.  Return the claim file, and a copy of the remand, to the examiner that provided the November 2015 opinion for an addendum.  If that examiner is not available, another qualified examiner should provide the opinion.  The claims file, and a copy of the remand, must be made available to the new examiner for review in conjunction with any examination and/or tests deemed necessary.  The examiner is requested to provide an opinion as to the following:

a) Is the Veteran's amblyopia a congenital "defect" or "disease?"

b) If the examiner finds that the Veteran had a preexisting "disease" and not a "defect," did the preexisting disease undergo a permanent increase in severity during service?  If so, was such increase clearly and unmistakably (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) due to the natural progress of the disability?  

c) If the examiner finds that the Veteran had a preexisting congenital eye "defect", was there was an additional disability due to disease or injury superimposed upon the eye disability during service?  If so, please identify the additional disability.  The examiner is advised that the Veteran asserts fine sand that got into his eyes during unprotected exposure to sand storms causing burning.

d) Is it at least as likely as not that the Veteran's current bilateral pseudophakia had onset in service or is otherwise related to service, to include as a result of unprotected exposure to sand storms while on active duty in Vietnam.

The examination report must include a complete rationale for all opinions expressed and should reflect consideration of the Veteran's contentions as expressed herein.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, review the claims file and readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

